Opinion of the Court by


Napton, Judge.

. This was an action of assumpsit, instituted by Eckert, before a justice of the peace, against the plaintiff in error, on a promissory note executed by Auguste Yoght, Simon Gotz, and Susannah Yoght, for $78. -Humbert, who intermarried with Auguste Voght after the execution of the note, was a defendant. Judgment against plaintiff in error was obtained before the justice, and an appeal taken to the cir-cu¡¡t COurt, from which court the case was removed to the . . , . , , . , , court of common pleas, where a trial de novo was had, and a verdict again obtained against Humbert.' Upon his motion, the verdict was set aside, and a new trial granted, and a second verdict obtained against the plaintiff in error, who again appealed for a new trial, and alleged for causes, that the verdict was against law, against evidence, and because the court excluded the testimony of the defendants below to establish a reputed marriage between Auguste Yoght and Lewis Yoght, afterwards the wife of the said Humbert, and the reputed death of Lewis Yoght. This motion for a second new trial was overruled by the court, exceptions were taken, and an appeal taken to this court.
From the bill of exceptions it appears that all the testimony, the exclusion of which is complained of here, was actually given. The only ground upon which any reliance can be placed, is the refusal of the court of common pleas to grant a second new trial. A second new trial can only be granted for certain reasons enumerated in our statute on that subject, and neither of those reasons was alleged in the motion, or pretended to have existed. The judgment must therefore be affirmed.